Citation Nr: 1736398	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a lower back disability.

2. Entitlement to service connection for lower back disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and panic attacks.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979. These matters are before the Board of Veterans' Appeals (Board) from a 2002 and 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes the Veteran initially claimed service connection for depression, anxiety, and panic attacks. However, the Board has broadened and recharacterized the claim as indicated above (i.e., an acquired psychiatric disorder) to afford the Veteran the broadest scope of review. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board denied the Veteran's lower back claim in 1998. The Veteran filed a claim to reopen in October 2002. Following the October 2002 rating decision denying her claim, the Veteran submitted a notice of disagreement (NOD) in October of 2003. In this letter the Veteran stated "the BVA overlooked or misunderstood some evidence that the back condition and left leg condition were found to be associated with neurological diabetic amotrophy [sic]." Although the Veteran referred to a decision by the Board of Veterans Appeals (BVA), the most recent decision prior to the NOD was the rating decision by the RO, and diabetic amyotrophy was discussed only in the 2002 rating decision. Therefore, the Board construes the October 2003 letter from the Veteran as a valid NOD for the 2002 rating decision. A statement of the case (SOC) was issued by the Agency of Original Jurisdiction (AOJ) in June 2013 and the 2002 rating decision is still pending before the Board. 

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and panic attacks was denied in a January 2012 rating decision by the RO in Montgomery, Alabama.

With regard to the Veteran's claim for depression, the Board notes that the RO issued a rating decision in November 2015 denying the Veteran's claim for lack of new and material evidence. However, the 2012 rating decision was not final and the matter is still pending before the Board. 
The issue(s) of entitlement to service connection for a lower back disability, depression, anxiety and panic attacks are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 1996 rating decision denied entitlement to service connection for a lower back disability. The Board issued a decision in March 1998 denying the claim. The Veteran did not timely appeal or request reconsideration of the Board decision.

2. The evidence received since the March 1998 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for lower back disability, including diagnosed degenerative disc disease.


CONCLUSIONS OF LAW

1. The March 1998 Board decision, which denied the Veteran's claim of service connection for lower back disability is final. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for lower back disability. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a). In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

B. New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a lower back disability. 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 120-121 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran is seeking to reopen a previously denied claim seeking service connection for a lower back disability. The claim was initially denied in an August 1996 rating decision based on a finding that there was insufficient evidence of record of a chronic disability related to the Veteran's service. The Veteran appealed that decision and the Board also denied the claim in March 1998 for lack of a diagnosis of a present disability. The Board decision was sent to the Veteran and her rights to appeal were explained. As the Veteran did not appeal such decision to the United States Court of Appeals for Veterans' Claims (Court) or request reconsideration, the March 1998 Board decision is final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

The Veteran filed a petition to reopen her claim in June 2002. In October 2002 the claim was denied based on a finding that no new and material evidence had been submitted. As discussed above, the Veteran submitted a valid NOD in October 2003. Therefore, this decision did not become final. 

In January 2004, the Veteran filed a petition to reopen her claim again. In July 2008, the RO denied the claim in a rating decision based on a lack of new and material evidence. 

In September 2009, the Veteran filed a notice of disagreement (NOD) for the July 2008 rating decision, which was past the one year period for doing so. The RO accepted the NOD as a petition to reopen the claim for service connection for a lower back condition. A June 2010 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted. The Veteran submitted additional evidence and the RO issued another rating decision in January 2012 continuing the denial of the back claim. The Veteran filed a Notice of Disagreement in October 2012, and a Statement of the Case was provided in June 2013. Any procedural defect arising from the AOJ's failure to issue an SOC in response to the 2003 NOD was cured by the issuance of this 2013 SOC. See Manlincon v. West, 12 Vet. App. 238 (1999). In August 2013, the Veteran submitted a VA Form 9. The issue has been certified to the Board for appellate review. 

As the March 1998 Board decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus, 3 Vet. App. at 512-13.

First, the Board will discuss the evidence of record at the time of the 1998 denial. 

In service treatment records (STRs) dated in March 1977, the Veteran complained of low back pain in connection with increased frequency of urination. In STRS dated in September 1977 the Veteran again complained of lower back pain after she had been moving dressers and wall lockers. STRs dated in October 1978 record the Veteran complained of back pain but the writer noted "I think the pain may be related to ovulation...." Finally, in STRs dated in February 1979, the Veteran reported low back pain and it was noted that she also felt her bladder was full.

A January 1997 letter from the Veteran's sister stated that the Veteran has suffered with back problems since her release from the Army. A letter from the Veteran's daughter dated in January 1997 stated that the Veteran had suffered from back problems since the early eighties. Private treatment records dated in April 1994 recorded mechanical low back pain. 

In June 1996, the Veteran was afforded a VA examination. The examiner diagnosed the Veteran with "chronic low back pain, no cause found." A radiological report noted no significant abnormality of the lumbar spine.

The Board now turns to the question of whether new evidence has been submitted since the final March 1998 Board decision.

VA treatment records dated in August 2002 record low back pain and a diagnosis of lumbar degenerative joint disease with associated paresthesia. VA treatment records dated in April 2005 include the results from a lumbar spine MRI. The conclusion from the MRI was disc degeneration and left lateral recess stenosis at L4-5. 

Cervical spine imaging in VA treatment records dated in June 2006 showed mild degenerative disc disease at the C4-C5 level.

In February 2010, the Veteran was afforded another VA examination. The examiner provided a diagnosis of early degenerative disease of lumbosacral spine. 

The evidence submitted since the 1998 Board decision qualifies as new as it was not of record at the time of the March 1998 Board decision. 

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim. The Veteran's claim was denied on the basis of a lack of evidence showing a diagnosed disability. The VA treatment records and 2010 examination all provide a diagnosis of degenerative disc disease of lumbosacral spine. Accordingly, the Board finds that the above evidence also qualifies as material. 

The Board therefore finds that new and material evidence has been received since the prior final denial of this claim in March 1998. Shade, 24 Vet. App. at 117. Accordingly, reopening of the claim of entitlement to service connection for a lower back disability is in order. 


ORDER

As new and material evidence has been received, the claim of service connection for a lower back disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a lower back disability, and an acquired psychiatric disorder, to include depression, anxiety and panic attacks. Unfortunately, these claims require additional development.

In June 1998 and July 2010, the Veteran underwent VA examinations for her lower back disability. Since these examinations, the Veteran has submitted lay statements in July 2013 from her sister and daughter discussing the continuity of her lower back disability symptoms since service. In a January 2004 letter, the Veteran also contended that her back disability was not diagnosed while in service because she was never afforded any diagnostic testing such as an x-ray. Her STRs from September 1977 show that she did complain of lower back pain following moving dressers and wall lockers. She made subsequent complaints of low back pain that were attributed to ovulation and issues related to urination. However, there is no record of any diagnostic tests being performed while in service. The Veteran also contended in her 2004 letter that the standing and bending required by her military occupational specialty (MOS) of Administrative specialist/clerk typist during service worsened her back condition. The 2010 examiner did not discuss the Veteran's contentions regarding the lack of testing or aggravation caused by her MOS. 

As the Veteran has submitted subsequent statements regarding her lower back disability, the prior examinations and opinions were not based upon a complete record and are therefore incomplete. The Veteran should be afforded a new examination in order to consider these new lay statements from the Veteran's sister and daughter. 

The Board also notes that in the written brief presentation dated in December 2013, the Veteran's representative contended that the lay statements from her daughter and sister received August 12, 2013, were not considered by the RO at the time of the issuance of the statement of the case (SOC). However, the RO issued the SOC in June 2013 prior to the submission of such lay statements. The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 amended 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence. Here, the Veteran filed a Form 9 substantive appeal in July of 2013, after February 2, 2013. Therefore, the AOJ is not required to issue a supplemental statement of the case considering such lay statements. 

In addition, VA treatment records show the Veteran has been diagnosed with depression and anxiety. She has also contended that she suffers from panic attacks. The Veteran has never been afforded a VA examination with regard to any of these claims. In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. 

Here, VA treatment records dated July 2012 show the Veteran has diagnoses for depression and anxiety. She has also complained of panic attacks but there is no diagnosis of record for such disorder. Furthermore, VA treatment records dated in July 2012 note the Veteran denied symptoms of panic attacks. In a notice of disagreement dated in October 2012, a notice of disagreement dated in February 2016 and a statement in support dated in June 2016, the Veteran stated that her symptoms began when her son was diagnosed with a terminal illness while she was in service. Lay statements from both her sister and daughter state that these symptoms began while in service and have persisted since then. A letter from her daughter dated in July 2013 stated that her depression, mood swings and panic attacks are due to the Veteran's son being diagnosed with a terminal illness while she was in service and away from her family. The statement of her sister dated in July 2013 also discussed her panic attacks and depression beginning while in service. 

Therefore, in accordance with McLendon, the Board must remand the claim to provide the Veteran with a VA examination to determine the etiology of the Veteran's depression and anxiety. The Veteran has also claimed panic attacks but does not have a diagnosis of record. Thus, the examination should identify, and if present, determine the etiology of, any other acquired psychiatric disorders. Given the statements of the Veteran and her sister and daughter, and VA treatment records providing current diagnoses of depression and anxiety, the Board finds the threshold requirements discussed in McLendon are met, warranting an examination in accordance with the duty to assist. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records. 

2. After completing step 1, schedule the Veteran for the appropriate VA examination(s) to determine the etiology of her current degenerative disc disease, depression, anxiety, and any other acquired psychiatric disorder. The entire claims file should be made available to the examiner(s).

The examiner is asked to respond to the following:

A) Is it at least as likely (50 percent or greater) as not that the Veteran's current degenerative disc disease was incurred in or related to service, to include treatment received in September 1977?

The examiner should consider the Veteran's STRs showing complaints of back pain, and lay statements regarding her back injury during service, including a letter dated January 2004, in which she contended that her back condition was misdiagnosed during service due to a lack of diagnostic testing and her MOS of Administrative specialist/clerk typist aggravated her back injury. 

B) Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner should identify all acquired psychiatric disorders, including panic attacks, by diagnosis using the DSM-5 diagnostic criteria. For any acquired psychiatric disorder, to include already diagnosed depression and anxiety, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) related to active military service or events therein. 

In rendering an opinion as to any acquired psychiatric disorder, including depression and anxiety, the examiner should consider and discuss the lay statements regarding the Veteran's sons' diagnosis with a terminal illness during service, including those provided by the Veteran, her sister, and her daughter.

The examiner is advised that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. For purposes of this examination, the examiner must assume the Veteran's statements of record regarding her in-service events and injuries are credible.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 

appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


